Citation Nr: 0834960	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  03-31 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to November 
1966; and from May 1970 to January 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in January 2005 for further development.  


FINDINGS OF FACT

1.  The veteran did not participate in combat with the enemy 
and his alleged in-service stressors have not been 
corroborated by official records or any other supportive 
evidence.

2.  There is no diagnosis of PTSD attributed to any verified 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated October 2002.  However, the Board found that the 
notice did not provide the veteran with notice of the 
alternate evidence that may be considered in personal assault 
cases.  The RO re-issued VCAA notice in July 2005, subsequent 
to the initial adjudication.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in a 
December 2006 supplemental statement of the case, following 
the provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Nonetheless, the Board notes that the RO provided 
the veteran with a December 2006 supplemental statement of 
the case that fully complied with Dingess.  

The Board notes that the RO has been unable to obtain service 
medical records the veteran's second period of active duty 
service (May 1970 to January 1971).  The Board is aware that 
in such a situation it has a heightened duty to assist a 
claimant in developing the veteran's claim.  This duty 
includes the search for alternate medical records, as well as 
a heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
The Board's analysis of this veteran's claim is undertaken 
with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain these 
aforementioned records.  Pursuant to the Board remand, the RO 
contacted the Center for Unit Records Research (CURR) and 
requested conformation of a knife attack.  However, CURR was 
unable to find evidence of such an attack.  It suggested that 
the RO contact the National Personnel Records Center (NPRC).  
The RO did as instructed and contacted NPRC.  However, NPRC 
responded that no records were located.  The Board notes that 
the appellant has not identified any source of additional 
medical records.  

VA has assisted the appellant in obtaining evidence, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the appellant has not 
contended otherwise.  

With regards to scheduling the veteran for a VA examination, 
the Board finds that as a result of the holding in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), an examination is not 
required.  

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest that bone loss of the mouth, first reported many 
years post service, had its onset in service or is otherwise 
related thereto.

In this case, the Board notes that there has been no verified 
stressor to which PTSD could be linked.  Therefore, even if 
the veteran were provided with a VA examination and PTSD were 
diagnosed, the claim would still have to be denied because 
there would be no means to connect the diagnosis to service.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in service stressor.  See 38 C.F.R. § 3.304(f).  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. 
§ 1154(b), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  Mere 
service in a combat area or combat zone does not in itself 
lead to the conclusion that an individual engaged in combat. 
VAOPGCPREC 12-99 (October 18, 1999).

Initially, the Board notes that there is no evidence in the 
record that the veteran served in combat nor is the veteran 
claiming that he served in combat or that his PTSD is related 
to combat.  Rather the veteran's principal claimed stressor 
is that he was assaulted during his period of active duty.  
Specifically, as it is not shown that the veteran engaged in 
combat, his unsupported assertions of service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service records or other credible supporting 
evidence. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 
128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The 
regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet.App. 163 (1996).

Further, the Court has noted that in claims for service 
connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet.App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.  See VA Adjudication Procedure Manual M21-1 
(hereinafter M21-1), Part III, paragraph 5.14c (Feb. 20, 
1996) (substantially enlarging on the former Manual M21-1, 
Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate 
sources that may provide credible evidence of an in-service 
personal assault include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants or family, copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses. See M21-1, Part III, para. 5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).

In addition, the Court in Patton stated that in two places 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" and 
held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore, the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.

Finally, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  These new regulations 
partially divided and expanded 38 C.F.R. § 3.304(f), and 
require that VA not deny such claims without: (1) first 
advising claimants that evidence from sources other than a 
claimant's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3).

Specifically, this regulation provides the following 
guidance: If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).  
The record shows that the veteran was advised of these 
provisions in a July 2005 correspondence.  Moreover, it is 
clear that the veteran had actual knowledge of these 
provisions, inasmuch as he completed a questionnaire (for 
PTSD secondary to a personal assault) that accompanied the 
notice.   

The veteran alleges, in a May 2000 statement in support of 
the claim (VA Form 21-4138), that he was not able to cope or 
adjust to military life.  As a result, the military 
establishment became very hostile towards him.  He stated 
that rumors were spread that he was a homosexual.  He alleges 
that he was constantly harassed and degraded by NCOs and 
fellow soldiers.  He stated that he became depressed and 
began to drink heavily.  He further alleged that in November 
1970, he was badly beaten by three soldiers at knife point.  
Once they left, the veteran hid.  Later that night, the three 
soldiers came looking for him again.  The veteran stated that 
he was made to sleep in the captain's quarters until he was 
discharged from service a couple months later.  The veteran 
also stated that his unit was "a crazy place to be at Fort 
Carson."  He stated that Vietnam returnees were "crazy" 
and were not afraid to do crazy things.  He alleges that 
there was drug infestation, stealing, and stabbings.  

The Board has reviewed all of the evidence of record.  The 
service medical records fail to contain any findings 
attributed to a personal assault on the veteran.  As noted, 
the absence of relevant service medical records is typical in 
personal assault cases.  However, the Board finds no evidence 
of any behavioral changes in the veteran's service medical 
records or personnel records.  Finally, the Board fails to 
note any evidence of decreased job performance.  

The service personnel records thoroughly document the 
veteran's attempt (in February 1970) to be discharged from 
the Army for hardship reasons.  He contended that his elderly 
father was becoming increasing feeble and required the 
veteran's assistance.  The Board notes that this attempt to 
be discharges occurred prior to the alleged December 1970 
knife attack.  

The file also thoroughly documents the administrative 
procedures necessary in effecting the veteran's January 1971 
discharge.  The records fail to contain any evidence of any 
personal attack or any psychiatric problems of the veteran.

Moreover, the Board notes that the veteran has not been 
diagnosed with PTSD.  VA outpatient treatment reports reflect 
that the veteran has been diagnosed with alcohol abuse and 
insomnia.

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressors relating to 
non-combat related service have not been corroborated.  The 
veteran has not been diagnosed with PTSD.  However, even if 
there were a diagnosis of PTSD, there would be no means by 
which to attribute it to a verified in-service stressor.  
Accordingly, service connection for PTSD must be denied.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); Cohen, 
Moreau, Dizoglio, Doran, Zarycki, supra.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


